Citation Nr: 1526086	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-23 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to recognition as a helpless child of the Veteran for the purpose of VA death benefits.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1951 to January 1954, and was the recipient of the Purple Heart for wounds received in combat.  He died in August 1993.  The appellant is his son.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the RO in Boise, Idaho. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

As noted above, the Veteran served in the Korean conflict, and received several wounds during combat operations.  He died in August 1993, and the appellant, his son, has now applied for benefits as a dependent child.  The evidence shows the appellant has cerebral palsy, with significantly disabling manifestations.  

In June 2012 the appellant contacted the national call center to submit a claim for death benefits.  The RO subsequently notified him they would accept his statement as an informal claim, but that he needed to submit a completed VA Form 21-534 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child, in order to formalize his claim.  The appellant submitted this form in July 2012.  In his formal application the appellant was asked how many times he had been married.  The appellant responded "N/A."  The appellant then listed the date and place of his parents' marriage in the subsequent boxes.  On the basis of this information, the RO denied the Veteran's claim, finding, "the evidence shows that you were previously married."  Clearly, the RO failed to carefully examine the appellant's application for benefits.  Nonetheless, the appellant has responded that he was indeed married at some undetermined time in both his notice of disagreement (NOD) and VA Form 9.  

The Board notes that although the general rule is that a marriage will bar a dependent child from receiving VA benefits, there are several exceptions to this rule.  For example, a marriage of a child shall not bar the furnishing of benefits if the marriage was void, annulled, or was terminated by divorce between January 1, 1975, and November 1, 1990.  See 38 C.F.R. § 3.55.  To date, the RO has not developed to determine the actual dates and circumstances surrounding the appellant's marriage.  

Further, the appellant has submitted a letter from the Social Security Administration (SSA) indicating he was awarded benefits based on his disability.  These records show the appellant claimed his disability began on May 19, 1988, which was the date he turned 18; however, the SSA indicated in the award letter that there was insufficient evidence to support this date, and awarded benefits from May 1, 1990.  Therefore, additional development is also necessary to determine whether the appellant was permanently incapable of self-support before reaching the age of 18 years.  See 38 C.F.R. §§ 3.57, 3.356.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain information related to the appellant's prior marriage.  Specifically, the appellant should be requested to provide the dates and circumstances of his marriage and marriage termination, as well as any other information which may have rendered the marriage invalid from inception.

2. The RO or the AMC must also request the appellant to submit or provide identifying information and any necessary authorization to enable VA to obtain on his behalf evidence showing his permanent incapacity for self-support prior to his reaching 18 years of age.  Such information may include, but is not limited to, medical records, statements from treating physicians or findings of incapacity by courts or other government entities.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should re-adjudicate the appellant's claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




